Citation Nr: 1041411	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to April 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2010 Travel Board hearing 
before the undersigned at the RO.  A hearing transcript is 
associated with the claims folder.  Subsequently, the Board 
remanded the claim for further development in July 2010.  The 
development requested has been completed, as discussed below, and 
the claim is now appropriate for appellate review.

The Appeals Management Center received correspondence from the 
Veteran in September 2010 in which he stated that he still 
disagreed with the determinations in his back and ankle claims, 
which were denied by the Board in July 2010.  The Veteran was 
provided notice of his right to appeal the Board's decision, and 
should proceed accordingly.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2007 audiological examination revealed puretone 
averages of 51 for the right ear and 58 for the left ear, with 
speech recognition at 84 percent for right ear and 82 percent for 
the left ear.

2.  An August 2010 audiological examination revealed puretone 
averages of 55 for the right ear and 59 for the left ear, with 
speech recognition at 82 percent for right ear and 80 percent for 
the left ear.
CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation 
in excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
in fact been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 
21 Vet. App. 112, 117 (2007).  Therefore, no further notice, 
beyond that afforded in the context of the Veteran's initial 
claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and the Veteran was afforded a VA examination in 
May 2007.  Further, he and his son presented sworn oral testimony 
at a personal hearing in May 2010.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file, and the appellant has 
not contended otherwise.

Additionally, as mentioned above, the Board remanded the 
Veteran's claim in a July 2010 decision for a VA examination to 
determine the current severity of the Veteran's hearing loss 
disability.  In August 2010, a VA examination was conducted that 
included a complete audiological evaluation.  The examiners 
reviewed the Veteran's medical history, and recorded pertinent 
examination findings.  The Board finds that the VA examination 
reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Thus, it appears that all development requested 
by this Board in its July 2010 remand has been completed to the 
extent possible, and no additional development is required.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time. 

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria for 
evaluating hearing impairment using pure tone threshold averages 
and speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 C.F.R. 
§ 4.85, and there is no room for subjective interpretation.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The rows in 
Table VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the row appropriate 
for the percentage of discrimination and the column appropriate 
to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the column appropriate to the numeric designation level for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 2000, 
3000, and 4000 Hz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
Service connection for bilateral hearing loss was granted in the 
May 2007 rating decision that is the subject of this appeal.  The 
Veteran was initially awarded a 0 percent (non-compensable) 
disability rating effective from March 12, 2007, the date his 
claim for service connection was received.  However, during the 
course of this appeal, the Appeals Management Center awarded an 
increased evaluation to 10 percent, effective from March 12, 
2007, in an August 2010 rating decision.  

The Board will examine the medical evidence pertinent to the 
rating period on appeal to determine whether a rating in excess 
of 10 percent for bilateral hearing loss is warranted.

The Veteran was afforded a VA examination in May 2007.  An 
audiological examination revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
60
65
LEFT
30
35
60
65
70

On the basis of the findings shown above, the Veteran's puretone 
averages for the right and left ear were 51 and 58 decibels, 
respectively.  Speech discrimination was 84 and 82 percent for 
the right and left ear, respectively.  None of the results from 
this test fell into one of the exceptional patterns in the 
regulations.  Application of Table VI results in an assignment of 
Roman Numeral II for the right ear and Roman Number IV for the 
left ear.  Subsequent application of Table VII results in a "0" 
percent or non-compensable evaluation under 38 C.F.R. § 4.85.  
Accordingly, the results of that examination do not warrant 
entitlement to an evaluation in excess of 10 percent. 

The Veteran was afforded another VA examination in August 2010.  
An audiological examination revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
75
60
LEFT
30
40
60
65
70

On the basis of the findings shown above, the Veteran's puretone 
averages for the right and left ear were 55 and 59 decibels, 
respectively.  Speech discrimination was 82 and 80 percent for 
the right and left ear, respectively.  None of the results from 
this test fell into one of the exceptional patterns in the 
regulations.  Application of Table VI results in an assignment of 
Roman Numeral IV for both ears.  Subsequent application of Table 
VII results in a 10 percent evaluation under 38 C.F.R. § 4.85.  
Accordingly, the results of that examination do not warrant 
entitlement to an evaluation in excess of 10 percent. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a disability evaluation in excess of 10 
percent for bilateral hearing loss, as the criteria for a rating 
higher than 10 percent have not been met for the rating period on 
appeal.  The Board has considered the contention of the Veteran's 
representative in the October 2010 Informal Hearing Presentation 
that VA regulations are too restrictive in determining the 
severity of hearing loss.  The Board is bound in its decisions by 
the regulations of the Department.   38 U.S.C.A. § 7104(c).   The 
supplementary information included with the publication of the 
revisions to the Schedule for rating hearing loss (64 FR 25206 
(May 11, 1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.   In short, the use of 
the Maryland CNC speech discrimination test and the puretone 
threshold average determined by an audiometry test was 
established by a regulation for evaluating hearing loss published 
in the Federal Register on November 18, 1987 (52 FR 44117).   
That regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and assistive 
hearing devices that Congress had requested in 1984.   The 
results of this study were published by VA in a January 1986 
report entitled "Report on Hearing Loss Study. "  This long-
standing methodology was properly administered in this case, and 
there is no evidence that VA improperly interpreted the testing 
results.  The evaluations derived from the Schedule are intended 
to make proper allowance for improvement by hearing aids.  VHA 
consultants have "indicated that it is well accepted in the 
audiological literature that the better the speech discrimination 
score, the better the overall result with hearing aids . . ." See 
64 FR 25200, 25204 (May 11, 1999).   The schedular criteria are 
specific, and, regrettably, the Veteran's hearing loss is simply 
not of sufficient severity to warrant more than a 10 percent 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
As can be seen above, a 10 percent rating is assigned for a wide 
range of hearing impairment, some of which is more severe than 
that shown by the probative evidence in this case.  Using the 
results from the adequate VA examinations in a light most 
favorable to the Veteran, a 10 percent rating is appropriate from 
the date of claim, and no staged ratings are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case warrants referral to 
the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The Court 
has held that audiologists' reports as to the effects of hearing 
loss on occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).   Here, however, the evidence 
does not reflect that the disability at issue has caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See also Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), in which the Court held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  The May 2007 VA examination recorded the 
Veteran's pertinent history, including his situations of greatest 
difficulty as well as his 33-year history of working for a 
brewery and the railroad.  At age 75 at the 2010 VA examination, 
he was noted to be retired/not working.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted. 

Finally, the Court has held that a request for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the disability on appeal decided 
herein. No evidence of record otherwise suggests that the 
Veteran's service- connected hearing loss on appeal renders him 
unemployable, including testimony from the Veteran.  Therefore, 
the Board finds that this appeal for a higher rating does not 
include the issue of entitlement to TDIU.


ORDER

Entitlement to an initial disability evaluation in excess of 10 
percent for bilateral hearing loss is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


